NOT FOR PUBLICATION

                      UNITED STATES COURT OF APPEALS                       FILED
                             FOR THE NINTH CIRCUIT                          APR 14 2010

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

HUIQIN YANG,                                     No. 07-71243

               Petitioner,                       Agency No. A095-316-176

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted April 5, 2010 **

Before:        RYMER, McKEOWN, and PAEZ, Circuit Judges.

       Huiqin Yang, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ order dismissing her appeal from an immigration judge’s

decision denying her application for asylum, withholding of removal, and relief



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under the Convention Against Torture (“CAT”). We have jurisdiction under

8 U.S.C. § 1252. We review for substantial evidence, Tekle v. Mukasey, 533 F.3d

1044, 1051 (9th Cir. 2008), and we deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

because Yang’s asylum application omitted that police shocked her with an electric

baton, and the omission goes to the heart of her claim. See Li v. Ashcroft, 378 F.3d

959, 962-64 (9th Cir. 2004). In the absence of credible testimony, Yang’s asylum

and withholding of removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153,

1156 (9th Cir. 2003).

      Because Yang’s CAT claim is based on the same statements found to be not

credible, and she does not point to any other evidence in the record that compels

the conclusion she would more likely than not be tortured if returned to China,

substantial evidence supports the agency’s denial of CAT relief. See id. at

1156-1157.

      PETITION FOR REVIEW DENIED.




                                          2                                   07-71243